DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 5,698,810). Rose discloses a firearm noise suppressor, comprising: a baffle chamber unit (22, 26, 28) defining a plurality of interior chambers (see at least Fig. 3, each interior chamber defined by the various units 22, 26 and 28) and having a length and an outer surface; and a removable identification band (44) with identifying indicia (45) thereon assembled on the baffle chamber unit covering less than the entire length of the baffle chamber unit’s length and a  by the adhesive).

With regards to claim 6.  The firearm noise suppressor of claim 1, wherein the baffle chamber unit comprises a series of baffle parts (at least 26 and 28) joined together without a separate outside tubular housing. (see at least Figs. 1 and 3)

With regards to claim 7.    The firearm noise suppressor of claim 1, wherein the indicia is engraved on an outer surface of the identification band. (see at least Fig. 1) Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed suppressor or the Product by Process Claims, applicant is direct to MPEP § 2113 cited in the prior office action.  Therefore the indicia formed on the outer surface of the identification band by an engraving process, is not pertinent in this instance to the patentability of this product claim.

In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed suppressor or the Product by Process Claims, applicant is direct to MPEP § 2113 cited in the prior office action.  Therefore the band affixed to the baffle chamber units by a welding process, is not pertinent in this instance to the patentability of this product claim.

With regards to claim 9.    A method of manufacturing a firearm noise suppressor, comprising the steps of: providing a baffle chamber unit (22, 26, 28) defining a plurality of interior chambers and having a length and an outer surface (see at least Fig. 3, each interior chamber defined by the various units 22, 26 and 28); providing a removable identification band (44) with identifying indicia (44) thereon and configured to fit on the baffle chamber unit to cover less than the entire length of the baffle chamber unit; and placing the band on the baffle chamber unit and affixing a selected area of the band to the baffle chamber unit in a manner that prevents the removal of the band without a machining process to the selected area (col. 3, lines 54-55) (it is noted that a machining process would inherently be required to remove the band after it had been affixed by the adhesive).

With regards to claim 10.    The method of claim 9, wherein the selected area of the band that is affixed (i.e. the interior surface of the band) does not include the identifying indicia. 
Allowable Subject Matter
Claims 2-5 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641